DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Request for Continued Examination filed April 29, 2021.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on April 29, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
4.	Claims 1, 6-15, and 19-30 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a bioptic barcode reader having a horizontal and upright window and wherein the reader includes an imaging assembly having a primary FOV and a mirror arrangement for dividing the primary FOV into a plurality of subfields, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1, 6-15, and 19-30 of the present claimed invention. Specifically, prior art fails to teach the claimed a bioptic barcode reader for capturing images of targets presented in a product-scanning region of the bioptic barcode reader, wherein the bioptic barcode reader comprises a housing having an interior region; an imaging assembly having a primary FOV, the imaging assembly including an image sensor with a plurality of photosensitive elements forming 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 5, 2021